Citation Nr: 0033115	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  93-12 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to June 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's application to 
reopen his claim of entitlement to service connection for a 
back disorder.  A notice of disagreement was received in 
November 1992.  A statement of the case was issued in June 
1993.  A substantive appeal was received from the veteran in 
June 1993.  Hearings were held at the RO in July 1991 and 
February 1994, and in Washington, D.C. before the undersigned 
Veterans Law Judge in August 2000.  

In April 1997, June 1998, and October 1998, the Board 
remanded this claim to the RO for further action, to include 
clarification of representation and for scheduling of a Board 
hearing.  


REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

In September 1985 and August 1988 decisions, the Board denied 
the veteran's claim of entitlement to service connection for 
a back disorder.  These decisions are final.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (2000).  
Subsequently, the RO denied his application to reopen the 
claim for service connection for a back disorder in April and 
May 1989; however, as the veteran did not appeal either of 
these adverse actions was not submitted, these decisions are 
also final based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(c) (2000).  
However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim that has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  A statement 
received from the veteran in June 1991 was construed to be an 
application to reopen the claim of entitlement to service 
connection for a back disorder, and the denial of that claim 
culminated in the instant appeal.  

The Board's preliminary review of the claims file reveals 
that all of the prior denials appear to have been essentially 
predicated on the absence of evidence of a nexus, or 
relationship, between the veteran's post-service back 
disability and his military service, to includes the symptoms 
of back pain experienced therein.  The Board notes that the 
claims file still does not include such evidence.  However, 
in view of the significant changes in the governing law 
during the pendency of this appeal, further development of 
this matter is warranted before the question of whether new 
and material evidence has been presented to reopen the claim 
may properly be considered.  

Congress recently amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to clarify VA's duty assist 
a claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, and certain notification 
requirements when requested information has not been 
received.  Such duty also includes the accomplishment of a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing assistance (such as having the veteran 
undergo medical examination) only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107A).  

Under the circumstances of this case, and in view the 
expanded duty to assist requirements under the Veteran's 
Claims Assistance Act of 2000, the Board finds that a VA 
orthopedist should render a medical opinion as the 
relationship, if any, between a current back disability and 
his active military service, to include the symptoms noted 
therein.  The veteran is hereby notified that failure to 
report to any scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the veteran undergo the examination, the RO 
should obtain and associate with the claims file any 
outstanding pertinent medical records, particularly those 
held by any VA medical facility or other governmental entity.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).  In this 
case, the claims file reflects that the veteran has been 
treated at VA medical facilities in Worcester, Massachusetts, 
and in Butler, Pennsylvania.  The RO should obtain and 
associate all outstanding pertinent medical records from 
these facilities, as well as from any other facility 
identified by the veteran.

The Board also points out that, in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, if it is 
determined that new and material evidence has been received 
sufficient to reopen the claim, the RO should then adjudicate 
the claim on the merits.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to his claim 
currently in appellate status.  

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
this claim from VA medical facilities in 
Worcester, Massachusetts, and Butler, 
Pennsylvania, as well as from any other 
source or entity identified by the 
veteran.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.

3.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the RO should 
arrange to have the veteran undergo an 
examination by an orthopedist.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted (to include audiological 
evaluation), all clinical findings should 
reported in detail, and the examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that any current 
disorder is related to his active duty 
service, to include with respect to the 
symptoms noted therein.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides competent, probative evidence of 
a nexus between the veteran's back 
disorder and his active military service, 
the RO should specifically advise him and 
his representative of the need to submit 
such competent medical evidence to 
support the claim.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the 
application to reopen a claim for service 
connection for a back disorder in light 
of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  If this claim is 
reopened, the RO must then review it on 
the merits.  The RO must also provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND.  

8.  If the claim continues to be denied, 
then the veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



